Citation Nr: 0326602	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  02-13 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for a chronic back strain.

2.  Entitlement to an increased disability evaluation for 
residuals of a postoperative fracture of the right femur, 
with shortening of the right leg, currently evaluated as 10 
percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from August 1971 to August 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 1999, August 1999, August 
2000, and February 2002 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Wichita, Kansas 
(RO). The January 1999 rating decision granted service 
connection for residuals of a postoperative fracture of the 
right femur, with shortening of the right leg, and for 
chronic back strain.  A 10 percent disability evaluation was 
assigned for each disability, effective September 1998.  In 
August 1999, the RO increased the veteran's disability 
evaluation for his chronic back strain to 20 percent 
disabling, effective September 1998, continued the 10 percent 
disability evaluation for his residuals of a postoperative 
fracture of the right femur, and denied his claim of 
entitlement to TDIU.  The August 2000 rating decision 
continued the veteran's disability evaluations for his right 
leg and back disabilities and again denied entitlement to 
TDIU.  The February 2002 rating decision confirmed the August 
2000 rating decision.  


REMAND

The veteran essentially contends that the disability 
evaluations assigned for his chronic back strain and 
residuals of a postoperative fracture of the right femur, 
with shortening of the right leg, do not accurately reflect 
the severity of those disabilities.  Specifically, the 
veteran asserts that he is entitled to a higher disability 
evaluation because he experiences pain and limited range of 
motion.  In addition, the veteran contends that he is 
entitled to a total disability evaluation based on individual 
unemployability due to his service-connected disabilities on 
the basis that his service-connected right leg and back 
disorders render him unable to secure or follow a 
substantially gainful occupation.  A review of the record 
leads the Board to conclude that additional development is 
needed in this case before proceeding with appellate 
disposition, as the record does not contain sufficient 
development to make a decision on the veteran's claims at 
this time.

The Board observes that the veteran submitted statements from 
E. T. Walter, D.O. and L. A. Buck, D.C., indicating that he 
had been treated for his chronic back strain for several 
years.  While the Board acknowledges that treatment records 
from Dr. Walter, dated from October 1993 to October 1998, are 
of record, the Board is unclear whether there are any 
additional medical records for the period from October 1998 
to the present from Dr. Walter.  Additionally, there is no 
evidence that the RO attempted to obtain the veteran's 
treatment records from Dr. Buck. Accordingly, these records 
are relevant to the veteran's claims, and should be 
associated with his claims file.

In addition, a review of the veteran's claims file indicates 
that it would be helpful in this case to afford the veteran 
an additional VA examination.  The Board observes that the 
veteran was most recently afforded VA examinations in 
November 1999 and January 2002 in connection with his claims 
of entitlement to increased disability evaluations for his 
chronic back strain and residuals of a postoperative fracture 
of the right femur, with shortening of the right leg, and 
that reports of those examinations are associated with the 
veteran's claims file.  Nevertheless, the examination reports 
do not include the objective clinical findings necessary to 
evaluate the veteran's service-connected chronic back strain 
and residuals of a postoperative fracture of the right femur 
under the Schedule for Rating Disabilities, and more 
specifically, under 38 C.F.R. § 4.71a, Diagnostic Codes 5255, 
5275, and 5295 (2003), as well as under the revised rating 
criteria for spine disorders, effective September 26, 2003.  
See 68 Fed. Reg. 51,454-51,458 (2003).  Likewise, the VA 
examination reports do not provide the necessary information 
to determine whether the veteran's service-connected chronic 
back strain and residuals of a postoperative fracture of the 
right femur are so severe that it is impossible for him to 
follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2003).  

Moreover, the VA examination reports and VA treatment records 
create a question as to the veteran's disability picture.  In 
this regard, the Board observes that the VA examinations and 
medical records were conflicting as to the severity and 
manifestations of the veteran's chronic back strain and 
residuals of a postoperative fracture of the right femur.  
With regard to the veteran's residuals of a postoperative 
fracture of the right femur, the medical evidence fails to 
provide the necessary clinical findings required to 
accurately measure his leg length discrepancy.  In this 
regard, the Board notes that Dr. Buck stated that the veteran 
had a 4 centimeter leg length discrepancy and that the 
January 2002 VA examiner found that the veteran's leg length 
discrepancy was 2 centimeters.  However, neither provider 
explained the methodology used to determine the actual amount 
of shortening of the veteran's right leg.  Likewise, the VA 
examiner did not provide an objective characterization as to 
the severity of the veteran's right leg impairment, in 
accordance with the relevant rating criteria.  Furthermore, 
the Board observes that the November 1999 VA examiner noted 
the veteran's complaints of increasing low back pain were 
inconsistent with the findings upon physical examination.  
Similarly, the veteran's medical records provide various 
diagnoses that are unclear as to whether the veteran has 
intervertebral disc disease and/or arthritis, but fail to 
demonstrate that the necessary x-ray or other objective 
testing for such a determination was completed.  The 
diagnoses from the November 1999 and January 2002 VA 
examinations include mild hypertrophic spondylosis and 
degenerative osteoarthritis of the lumbar spine.  

In addition, the medical evidence is conflicting as to 
whether the veteran is considered unemployable.  While the 
veteran's private physicians have opined that the veteran is 
unemployable, Drs. Buck and Walter failed to include 
objective clinical findings supporting their determinations 
and did not explain why the veteran's chronic back strain and 
residuals of a postoperative fracture of the right femur are 
of sufficient severity to render the veteran unable to obtain 
and retain substantially gainful employment.  The Board 
acknowledges the opinion that the veteran can "no longer . . 
. carry on any gainful employment in anything he has training 
for due to his progressive pain."  However, the Board points 
out that the records associated with the veteran's claims 
file indicate that although the veteran was unable to work 
due to his nonservice-connected psychiatric disorder and that 
his work in construction would be limited (i.e., weight 
lifting restrictions), the evidence is not conclusive as to 
whether alternative positions for which the veteran could be 
trained for were possible.  In short, it is unclear from the 
evidence of record what the veteran's symptomatology and 
manifestations are attributed to his chronic back strain and 
residuals of a postoperative fracture of the right femur, 
with shortening of the right leg.  The Board cannot render an 
informed decision concerning the level of disability caused 
by the veteran's service-connected chronic back strain and 
residuals of a postoperative fracture of the right femur in 
the absence of specific medical information.  See 38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c) (VA has an affirmative duty 
to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

Further, the Board also requests that the RO provide the 
veteran with a copy of the current criteria for rating 
diseases and injuries of the spine.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  ("where the law or 
regulation changes after a claim has been filed or reopened 
but before . . . the appeal process has been concluded, the 
version most favorable to the appellant should and . . . will 
apply unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs (Secretary) to do otherwise and 
the Secretary did so."), but see Kuzma v. Secretary of 
Veterans Affairs, No. 03-7032 (Fed. Cir. Aug. 25, 2003) 
(Section 3(a) of the VCAA (codified at 38 U.S.C.A. § 5103(a)) 
does not apply retroactively and Karnas v. Derwinski, 
1 Vet. App. 308 (1991) and Holiday v. Principi, 
14 Vet. App. 280 (2001) were overruled to the extent that 
they conflict with Supreme Court and Federal Circuit Court 
binding authority).  In this regard, the Board notes that, 
after the veteran initiated this appeal, the regulations 
pertaining to the evaluation of spine disorders were amended, 
effective September 26, 2003, and that the veteran has not 
yet been notified of the new criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51,454-51,458 (2003).

Finally, the Board notes that while the veteran's appeal was 
pending, there was a significant change in the law pertaining 
to veteran's benefits.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(2003).  The VCAA applies to all pending claims for VA 
benefits, and provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his or her claim for benefits.  Changes 
potentially relevant to the veteran's appeal include the 
establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  This legislation is applicable to the veteran's 
claims. 

A review of the claims file does not reflect that the veteran 
was properly advised of the changes brought about by the 
VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  While the 
Board acknowledges that the veteran was provided a copy of 
the provisions of the VCAA in December 2001 and again in 
December 2002, the Board notes that the veteran was provided 
an explanation of the provisions of the VCAA with regard to 
claims for service connection.  Likewise, the Board 
acknowledges that the veteran received a copy of the 
regulations implementing the VCAA in the April 2003 
supplemental statement of the case issued with regard to his 
claim of entitlement to TDIU.  However, the Board points out 
that the provisions of the VCAA with regard to claim for 
increased disability evaluations are distinct from those for 
a claim for service connection, and that a notification of 
the regulations, without a discussion of the necessary 
evidence to be obtained is insufficient for purposes of 
compliance with the VCAA, as recent decisions by the U.S. 
Court of Appeals for Veterans Claims (Court) have mandated 
that VA ensure strict compliance with the provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Court has indicated that the VA must satisfied its duty 
to notify the veteran as to what is needed to substantiate 
his claims and its duty to notify the veteran of VA's 
responsibilities in assisting the veteran in the development 
of his claims for increased initial disability evaluations 
for his right leg and back disorders, as well as in the 
development of his claim of entitlement to TDIU.  As such, 
the record is entirely negative for evidence of consideration 
of the provisions of the VCAA by the RO and the veteran's 
claims were certified to the Board without the veteran being 
given appropriate notice of his rights and responsibilities 
and VA's responsibilities under the VCAA with regard to his 
claims for increased disability evaluations for his chronic 
back strain and residuals of a postoperative fracture of the 
right femur, as well as for his claim of entitlement to TDIU.  
However, the Board cannot correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  As a result of the change in 
the law brought about by the VCAA and the lack of proper 
notification of that change to the veteran, the veteran's 
claims must be remanded to the RO to ensure that the veteran 
is given proper notice of his rights and responsibilities 
under the VCAA and to ensure that all duty to notify and duty 
to assist obligations of the VA are met.

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of the claims and the evidence, if any, 
that the RO will obtain for him.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Any notice given, or action 
taken thereafter, must comply with the 
holdings of Disabled American Veterans v. 
Secretary of Veterans Affairs, supra. 

In particular, the RO is requested to 
send the veteran notice of the provisions 
of the VCAA, the kind of information and 
evidence needed from him, and what he 
could do to help his claims, as well as 
his and the VA's responsibilities in 
obtaining evidence.  He should be given 
an opportunity to supply additional 
information, evidence, and/or argument 
and to identify additional evidence for 
VA to obtain regarding the veteran's 
claims for increased disability 
evaluations for his chronic back strain 
and residuals of a postoperative fracture 
of the right femur, as well as his claim 
of entitlement to TDIU.  The RO should 
then obtain any referenced records.  All 
new evidence and/or arguments must be 
associated with the veteran's claims 
folder.

2.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers 
who have treated him for his chronic back 
strain and residuals of a postoperative 
fracture of the right femur.  After 
securing any necessary authorization, the 
RO should obtain and associate with the 
claims file records of this treatment, 
particularly the veteran's complete 
clinical records from Drs. Walter and 
Buck.

3.   Following completion of the 
aforementioned development and the 
receipt of any medical evidence submitted 
or identified by the veteran, the veteran 
should be afforded an examination to 
ascertain the severity and manifestations 
of the veteran's chronic back strain and 
residuals of a postoperative fracture of 
the right femur, with shortening of the 
right leg.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and the examiner should 
review the results of any testing prior 
to completion of the report.  The 
examiner is also requested to report 
complaints and clinical findings in 
detail, and to clinically correlate the 
veteran's complaints and findings to each 
diagnosed disorder with the pertinent 
schedular criteria, including the 
schedular criteria for rating leg 
disorders and both the former and current 
versions of the pertinent schedular 
criteria for spine disorders.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5255 
and 5275.  See also 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285-5295 (2002 & 2003) 
and 68 Fed. Reg. 51,454-51,458 (2003).  
The examiner should provide a medical 
rationale for all conclusions and 
opinions.  

The examiner is requested to review the 
veteran's records with a view towards 
assessing the veteran's current level of 
impairment due to his chronic back 
strain and residuals of a postoperative 
fracture of the right femur, with 
shortening of the right leg.  The 
examiner should identify all residuals 
attributable to the veteran's residuals 
of a postoperative fracture of the right 
femur, including any joint, muscular, 
and/or neurological residuals.  The 
examiner should report the range of 
motion measurements for the veteran's 
back and right leg, as well as indicate 
what would be the normal range of motion 
for the particular joints.  To the 
extent possible, the VA examiner must 
provide an objective characterization as 
to whether there is any pain, weakened 
movement, or excess fatigability, and 
whether there is likely to be additional 
range of motion loss due to any of the 
following should be addressed: (1) pain 
on use, including during flare-ups; (2) 
weakened movement; (3) fatigability; or 
(4) incoordination.  The examiner should 
describe whether pain found to be 
related to his chronic back strain and 
residuals of a postoperative fracture of 
the right femur, with shortening of the 
right leg, significantly limits the 
veteran's functional ability, 
particularly during flare-ups or when 
the joints are used repeatedly.  To the 
extent possible, the VA examiner must 
also provide an objective 
characterization as to the duration and 
severity of such exacerbations and as to 
the extent and severity of the veteran's 
chronic back strain and residuals of a 
postoperative fracture of the right 
femur, with shortening of the right leg.  
All limitation of function must be 
identified.   If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  X-rays should 
be performed and, if arthritis of the 
lumbar spine is present, the examiner 
should discuss the etiology of the 
arthritis.  If ankylosis is present, the 
VA examiner should indicate the extent 
of the ankylosis.  The examiner should 
explain the significance of all other x-
ray findings, as well as indicate the 
nature and significance of any 
neurological or muscular impairment.  

The examiner, in determining whether the 
veteran is capable of obtaining and 
retaining substantially gainful 
employment, should distinguish between 
manifestations and impairments related 
to the veteran's chronic back strain and 
residuals of a postoperative fracture of 
the right femur and those impairments 
related to the veteran's other 
nonservice-connected disabilities.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and based on this review 
and the findings of the examination, 
provide an opinion as to the extent and 
severity of the veteran's chronic back 
strain and residuals of a postoperative 
fracture of the right femur and whether 
the veteran is considered employable 
according to 38 C.F.R. §§ 4.16 and 4.18.  
Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2003), the claims file 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
provided a full copy of this remand, and 
the examiner is asked to indicate that 
he or she has reviewed the claims 
folder.  

4.  CONTEMPORANEOUSLY, advise the veteran 
of the former and current regulations 
pertaining to the rating criteria for 
evaluating his chronic back strain.

5.  The RO should review the veteran's 
claims in light of all evidence 
associated with the claims file 
subsequent to the transfer of the claims 
file to the Board.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




